Citation Nr: 0706683	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-15 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota

THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $22,672.00.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' of Appeals 
(Board) on appeal from a January 2005 decision of the 
Committee on Waivers and Compromises (Committee) of the VARO 
that denied the veteran's claim for waiver of  recovery of an 
overpayment in the amount of $22,672.00.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his VA Form 9, received in May 2005, the veteran checked a 
box, indicating that he wished to have a BVA hearing at a 
local VA office before a member of the BVA (i.e. a Travel 
Board hearing).  He also made a hand-written notation on the 
VA Form 9, indicating that he was "ok" with a "video."  

Inasmuch as both Travel Board and Videoconference hearings 
are scheduled by the RO, the case must be remanded for this 
purpose.  On remand, the RO should obtain clarification from 
the veteran as to what type of hearing he prefers.  Following 
a response from the veteran, the requested hearing should be 
scheduled. 

Accordingly, the case is remanded to the RO for the 
following:

The RO should obtain clarification from the veteran 
as to what type of Board hearing he wants.  
Thereafter, arrangements should be made for the 
veteran to be scheduled for a hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


